Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Pueblo Family Physicians
(NPI: 1790798072; PTAN: ZWCHTQ),

Petitioner,

Centers for Medicare & Medicaid Services.
Docket No. C-16-246
Decision No. CR4661
Date: July 20, 2016
DECISION

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, Noridian Healthcare Solutions (Noridian), revoked the Medicare enrollment
and billing privileges of Pueblo Family Physicians (Petitioner) because Petitioner
submitted to Noridian completed forms with the forged signatures of a physician in order
for that physician’s reimbursement payments to be paid to Petitioner and for the
physician’s address and contact information to be changed in CMS’s records to that of
Petitioner. Noridian revoked based on alleged false or misleading statements Petitioner
made on an enrollment application (42 C.F.R. § 424.535(a)(4)) and on Petitioner’s
alleged failure to comply with Medicare enrollment requirements (42 C.F.R. §
424.535(a)(1)). Petitioner requested a hearing to dispute the revocation arguing that it
had relied on a third party, who had contracted with the physician to provide certain
services to Petitioner, to obtain the physician’s signature on the forms sent to Noridian,
but that Petitioner did not know the third party had forged the physician’s signature on
those forms.

Both parties in this case moved for summary judgment. As explained in more detail
below, I grant summary judgment for Petitioner and deny it for CMS because the
undisputed facts in this case show that the application forms filed with the physician’s

forged signatures did not relate to enrollment, but only to the reassignment of Medicare
benefits between enrolled suppliers and to the change of an address for an enrolled
supplier. Therefore, I reverse the revocation because, as a matter of law, Petitioner did
not violate 42 C.F.R. §§ 424.535(a)(1) or 424.535(a)(4).

I. Background and Procedural History

Petitioner is a physician organization that was enrolled in the Medicare program. On
January 11, 2008, Petitioner entered into an “Equipment and Technician Lease
Agreement” with Phoenix Neurology, Inc. CMS Exhibit (Ex.) 1 at 10-14. The purpose
of this agreement was for Petitioner to lease mobile medical testing equipment. CMS Ex.
1 at 10. The lease placed the duty on Petitioner for determining the medical necessity for
tests, providing physician supervision for all tests, and “billing [Petitioner’s] patients for
the Procedures performed on [Petitioner’s] patients, including deductibles and
coinsurance if applicable.” CMS Ex. 1 at 11. Phoenix Neurology had the obligation to
“employ or contract with physicians to read and interpret the Procedures performed on
[Petitioner’s] patients... .” CMS Ex. | at 11. The lease further provided that “[t]he
Personnel provided pursuant to this Agreement shall be deemed to be employees or
contractors of [Phoenix Neurology.]” CMS Ex. | at 10. Michael R. Grow, Jr. signed the
lease for Phoenix Neurology. CMS Ex. | at 12.

Louis C. Kirby, M.D., a physician enrolled in the Medicare program, contracted with
Michael Grow and Phoenix Neurology to provide test interpretations. Mr. Grow paid Dr.
Kirby $25 per completed test. Dr. Kirby interpreted tests for Mr. Grow that involved
Petitioner’s patients. Mr. Grow annually provided a 1099 tax reporting document to Dr.
Kirby for the compensation Phoenix Neurology/Mr. Grow paid to Dr. Kirby. CMS Ex. 4
at 1; CMS Ex. 5 at 1.

In 2010, Noridian advised Petitioner that it could not bill Medicare for the test
interpretations that Dr. Kirby rendered unless Dr. Kirby reassigned his Medicare billing
privileges to Petitioner. CMS Ex. | at 2. Therefore, Petitioner prepared CMS-855I] and
CMS-855R forms for the purpose of Dr. Kirby reassigning his Medicare benefits to
Petitioner. CMS Ex. | at 2. Petitioner indicated on the CMS-855I (Physician and Non-
physician practitioner Medicare enrollment application) that Petitioner’s offices were to
be added as Dr. Kirby’s practice locations and that Petitioner was to be Dr. Kirby’s point
of contact for Medicare matters. CMS Ex. 2 at 16-18, 20, 24. Petitioner indicated on the
CMS-855R (Reassignment of Medicare benefits application) that Dr. Kirby’s Medicare
benefits were to be reassigned to Petitioner. CMS Ex. 3 at 5. Donald Cunningham, D.O.,
signed the CMS-855R on March 3, 2010, on Petitioner’s behalf. CMS Ex. 3 at 6.
Petitioner sent the CMS-855I and CMS 855R forms to Phoenix Neurology for Phoenix
Neurology to obtain Dr. Kirby’s signatures. CMS Ex. | at 2. A signature purporting to
be Dr. Kirby’s signature appears on the forms that Petitioner submitted to Noridian with
March 3, 2010, shown as the date of signing. CMS Ex. 2 at 27; CMS Ex. 3 at 6.

In 2014, an analyst with a CMS contractor and a special agent with the Department of
Health and Human Services, Office of the Inspector General, investigated the relationship
between Dr. Kirby and Petitioner. On January 29, 2014, they interviewed Dr. Kirby, who
stated that he did not recall signing the CMS-855] and CMS-855R that Petitioner
submitted in 2010. Dr. Kirby stated that the signatures that appear on those forms are not
his and that his work for Petitioner was coordinated through Michael Grow. CMS Exs.
4,5. Dr. Kirby indicated that he had a contractual relationship with Mr. Grow, but that
he did not have a relationship with Petitioner. Dr. Kirby said that Mr. Grow would send
test results to Dr. Kirby, and Dr. Kirby would read and report the results to Mr. Grow.
CMS Ex. 4 at 1; CMS Ex. 5 at 1.

On January 30, 2014, after Dr. Kirby learned that Petitioner was billing Medicare for his
services, Dr. Kirby: informed Mr. Grow that he would not read test results for Petitioner
any longer; took steps to terminate the reassignment of Medicare benefits from Dr. Kirby
to Petitioner; and informed Dr. Cunningham by letter that he would no longer read any
test results for Petitioner. CMS Ex. 4 at 2; CMS Ex. 6. On January 31, 2014, Mr. Grow
informed Dr. Kirby that he had signed Dr. Kirby’s name to the CMS-855I and CMS-
855R forms, although Mr. Grow indicated that Dr. Kirby had known that he was
“credentialed” with Petitioner for several years. CMS Ex. | at 16. Also on January 31,
2014, Mr. Grow informed Petitioner of Dr. Kirby’s decision to no longer interpret test
results for Petitioner and of Mr. Grow’s admission that he had signed Dr. Kirby’s name
to the CMS-855I and CMS-855R forms. P. Ex. 6 at 1.

On January 31, 2014, Petitioner filed a CMS-855R terminating Dr. Kirby’s reassignment
of Medicare benefits. CMS Ex. | at 1,2,22, 24. Petitioner’s position is that it did not
know that Mr. Grow forged Dr. Kirby’s signature to the CMS-855I and CMS-855R
forms signed in 2010, and that Dr. Kirby was aware that he was “credentialed as a part of
[Petitioner’s] practice and that [Petitioner] billed for his test interpretation services.”

P. Ex. 6 at 2; see also CMS Ex. | at 1-2; P Ex. 3; P. Ex. 4; P. Ex. 5 at 8.

In a July 23, 2015 initial determination, Noridian informed Petitioner that it was revoking
Petitioner’s Medicare enrollment and billing privileges effective August 22,2015. CMS
Ex. 7. The initial determination stated the following reasons for revocation:

42 CFR §424.535(a)(1) — Not in Compliance with
Medicare Requirements

Pueblo Family Physicians submitted an 8551 application and
an 855R application with Dr. Louis Kirby as the enrollee in
the Medicare Program and his signature. However, Dr. Louis
Kirby has attested that these enrollment applications were
submitted to Medicare without his knowledge or consent and
that his signature was forged on both documents. This is in
violation of the enrollment requirements in 42 C.FR.
§ 424.510(d)(2)(i) which requires that each submitted
enrollment application must include “[c]omplete, accurate,
and truthful responses to all information requested within
each section as applicable to the provider or supplier type.”

42 CFR §424.535(a)(4) — False or Misleading Information
on Application

On Pueblo Family Physicians’ enrollment application, Dr.
Louis Kirby is the signing practitioner. However, Dr. Louis
Kirby has attested that he did not sign this enrollment
application and that it was submitted to Medicare without his
knowledge or consent.

CMS Ex. 7 at 1. The initial determination also stated that Petitioner had the right to file a
corrective action plan (CAP) within 30 days and a request for reconsideration within 60
days. CMS Ex. 7.

On August 20, 2015, Petitioner timely submitted a CAP and a request for reconsideration.
CMS Ex. 1. In an October 19, 2015 letter, Noridian informed Petitioner that it denied
Petitioner’s CAP, but that it was still considering Petitioner’s reconsideration request.
CMS Ex. 8 at 1-2. On November 17, 2015, Noridian issued an unfavorable reconsidered
determination. CMS Ex. 9.

On December 1, 2015, Petitioner requested a hearing before an Administrative Law
Judge (ALJ) to contest Noridian’s October 19, 2015 denial of Petitioner’s CAP. The
Civil Remedies Division (CRD) docketed this case under C-16-147 and assigned it to
Judge Joseph Grow. On December 8, 2015, Judge Grow issued an Acknowledgement
and Pre-Hearing Order (Pre-Hearing Order) in which he provided a pre-hearing
submission schedule. On January 12, 2016, CMS moved for dismissal of Petitioner’s
hearing request arguing that Noridian’s October 19, 2015 CAP decision is not subject to
further review. On January 14, 2016, Petitioner timely filed a new hearing request
seeking to contest Noridian’s November 17, 2015 reconsidered determination. CRD
docketed the new hearing request under C-16-246 and assigned it to Judge Grow. On
February 5, 2016, Judge Grow consolidated both of Petitioner’s hearing requests under
docket number C-16-246 and administratively dismissed C-16-147. Judge Grow also
modified the pre-hearing submission due dates. On March 31, 2016, CRD assigned this
case to me because Judge Grow transferred to another component of the Department of
Health and Human Services.

In response to the Pre-Hearing Order, CMS filed a brief and motion for summary
judgment (CMS Br.), and nine proposed exhibits (CMS Exs. 1-9). Petitioner filed a brief
and cross-motion for summary judgment (P. Br.), six exhibits (P. Exs. 1-6), which
included an affidavit from its witness, Rick Johns (P. Ex. 6). CMS filed a reply to
Petitioner’s motion for summary judgment (CMS Reply), objected to all of Petitioner’s
proposed exhibits, and requested to cross-examine Petitioner’s witness if I declined to
grant summary judgment. Petitioner filed a rebuttal to CMS’s objections.

II. Issues

1. Whether either party is entitled to summary judgment; and

2. Whether CMS had a legitimate basis for revoking Petitioner’s Medicare billing
privileges under 42 C.F.R. §§ 424.535(a)(1) and/or (a)(4).

III. Jurisdiction

Ihave jurisdiction to hear and decide this case. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2);
see also 42 U.S.C. § 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers.’ 42 U.S.C. §§ 1302, 1395cc(j). Under the Secretary’s regulations, a provider
or supplier seeking billing privileges under the Medicare program must “submit
enrollment information on the applicable enrollment application. Once the provider or
supplier successfully completes the enrollment process . .. CMS enrolls the provider or
supplier into the Medicare program.” 42 C.F.R. § 424.510(a). CMS then establishes an
effective date for billing privileges under the requirements stated in 42 C.F.R.

§ 424.520(d) and may permit limited retrospective billing under 42 C.F.R. § 424.521.
CMS may revoke the enrollment and billing privileges of a provider or supplier for any
reason stated in 42 C.F.R. § 424.535(a).

For Medicare Part B claims, a beneficiary may assign his or her benefits to a physician or
non-physician practitioner providing services to that beneficiary. 42 U.S.C.

§ 1395u(b)(3)(B)(ii). In certain circumstances, a supplier who has received an
assignment of benefits may reassign those benefits to an employer, or to an individual or
entity with which the supplier has a contractual arrangement. 42 U.S.C. § 1395u(b)(6);
42 C.F.R. § 424.80(b)(1)-(2). CMS instructs its employees that reassignments of benefits
may only occur between enrolled providers and suppliers. Medicare Program Integrity
Manual (MPIM) § 15.5.20(A).

' Petitioner is considered a “supplier” for purposes of the Act and the regulations.
See 42 U.S.C. § 1395x(d),(u); 42 C.F. R. § 498.2; see also 42 C.F.R. § 400.202.
1. Summary judgment is appropriate in this case.

When appropriate, an ALJ may decide a case arising under 42 C.F R. part 498 by
summary judgment. Livingston Care Ctr. v. U.S. Dep’t of Health & Human Servs.,

388 F.3d 168, 172 (6th Cir. 2004) (citing Crestview Parke Care Ctr. v. Thomson, 373
F.3d 743 (6th Cir. 2004)). “Matters presented to the ALJ for summary judgment will
follow Rule 56 of the Federal Rules of Civil Procedure and federal case law... .” Civil
Remedies Division Procedures § 19(a). As stated by the United States Supreme Court:

Rule 56(c) of the Federal Rules of Civil Procedure provides
that summary judgment ‘shall be rendered forthwith if the
pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter of law.’
By its very terms, this standard provides that the mere
existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no
genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

To determine whether there are genuine issues of material fact for an in-person hearing,
the ALJ must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. Senior Rehab. & Skilled Nursing
Ctr., DAB No. 2300, at 3 (2010) (citations omitted).

There is no genuine dispute of material fact in this case. For purposes of summary
judgment, I accept all of the facts that CMS asserts as undisputed in its brief. These
undisputed facts are quoted below:

1. Dr. Louis Kirby was never employed by [Petitioner] and was
never in a contractual relationship with [Petitioner]. CMS
Exhibit 1, at 1-2.

2. [Petitioner] certified to CMS on a Form CMS-855R that it
would abide by all laws and regulations pertaining to the
reassignment of benefits. CMS Ex. 3 at 6.

3. [Petitioner] certified to CMS on a Form CMS-855R that it
had examined the information on the Form CMS-855R and
that it was true, accurate and complete. CMS Ex. 3 at 6.
4.

Dr. Kirby’s signatures on the Form CMS-855I and on the
Form CMS-855R were forgeries. CMS Exhibit 1, at 1-2.

CMS Br. at 5-6.

For purposes of summary judgment, I draw all reasonable inferences in favor of CMS.

As explained below, Petitioner is entitled to judgment as a matter of law.

CMS revoked Petitioner based on a violation of 42 C.F.R. § 424.535(a)(4) for submitting
false or misleading information on an enrollment application. CMS Ex. 7 at 1; CMS Ex.
9 at 1. In this litigation, CMS asserts the facts quoted below support its revocation

2. CMS did not have a legal basis to revoke Petitioner’s Medicare
enrollment and billing privileges based on 42 C.F.R. § 424.535(a)(4)

because that regulation prohibits the submission of false or

misleading information on an enrollment application used to enroll or
maintain enrollment in the Medicare program; in this case, however,
CMS revoked Petitioner for false or misleading information provided

on an application for the reassignment of Medicare benefits.

determination under section 424.535(a)(4):

1.

2.

4.

CMS Reply at 9-10. Accepting these facts as true, they are insufficient, as a matter of

Petitioner submitted a Medicare enrollment application (CMS
Form-855R) in March 2010 for the purpose of reassigning the
Medicare billing privileges of Dr. Kirby to Petitioner. CMS
Ex. 3;

The March 3, 2010 CMS Form-855R indicated that Dr. Kirby
authorized the reassignment of his Medicare billing privileges
to Petitioner. CMS Ex. 3 at 4, 5, 6;

. Petitioner, operating through its authorized representative, Dr.

Cunningham, signed the March 3, 2010 CMS Form-855R
which had the effect of certifying on the application that he
had read its contents and that the information he had provided
was true, accurate, and complete. CMS Ex. 3 at 6; and

The March 3, 2010 CMS Form-855R application included
false or misleading information as Dr. Kirby never authorized
the reassignment of his Medicare billing privileges to
Petitioner and his signature on the application was admittedly
forged. CMS Ex. | at 1-2, 16; CMS Exs. 4-6

law, to prove a violation of section 424.535(a)(4).
Section 424.535(a)(4) states that CMS may revoke under the following circumstance:

False or misleading information. The provider or supplier
certified as “true” misleading or false information on the
enrollment application to be enrolled or maintain
enrollment in the Medicare program.

42 C.F.R. § 424.535(a)(4) (emphasis added). Although the preamble to the final rule
establishing section 424.535(a)(4) did not discuss that section in detail, the preamble’s
summarized version of section 424.535(a)(4) amplifies the limitations on the scope of
that section: “The provider or supplier certified as ‘true’ deliberately submitted false or
misleading information on the CMS 855 in order to enroll or maintain enrollment in
the Medicare program.” 71 Fed. Reg. 20,754, 20,761 (Apr. 21, 2006) (emphasis added).
Therefore, in order to revoke under section 424.535(a)(4), a provider or supplier’s
misleading or false information must be on an enrollment application used for the
purpose of enrolling or maintaining enrollment in the Medicare program, such as those
referred to in 42 C.F.R. §§ 424.510(a), 424.515(a).

The regulations provide the following definition of the words Enroll/Enrollment:

the process that Medicare uses to establish eligibility to
submit claims for Medicare-covered items and services,
and the process that Medicare uses to establish eligibility
to order or certify Medicare-covered items and services.
The process includes—

(1) Identification of a provider or supplier;

(2) Validation of the provider’s or supplier's eligibility to
provide items or services to Medicare beneficiaries;

(3) Identification and confirmation of the provider or
supplier's practice location(s) and owner(s); and

(4) Granting the Medicare provider or supplier Medicare
billing privileges.

42 CFR. § 424.502 (2009) (emphasis added)?

> Effective on February 3, 2015, the Secretary changed the definition of the words
Enroll/Enrollment to accommodate a new type of enrollment using a CMS-8550 form.
79 Fed. Reg. 72,500, 72,501-502, 72,531 (Dec. 5, 2014). Although the changes would
not affect this case, I quote in this decision the regulatory definition as it appeared when
Petitioner filed the CMS-855I and CMS-855R forms in 2010 to Noridian.
It is significant that the definition of the words Enroll/Enrollment do not include the
reassignment of Medicare benefits. As indicated by CMS in this litigation, the
“enrollment” application referred to in its revocation determination is a CMS-855R.
CMS Exs. 3,7. Although a CMS-85SR is generally titled as a “Medicare Enrollment
Application,” it is subtitled as “Reassignment of Medicare Benefits.” CMS Ex. 3 at 1.
The form itself explains what it is used for:

Complete this application if you are reassigning your right to
bill the Medicare program and receive Medicare payments, or
are terminating a reassignment of benefits. Reassigning your
Medicare benefits allows an eligible supplier to submit claims
and receive payment for Medicare Part B services that you
have provided. Such an eligible supplier may be an
individual, a group practice or other organization.

Both the individual practitioner and the eligible supplier
must be currently enrolled (or concurrently enrolling via
submission of the CMS-855B for the eligible supplier and
the CMS-855I for the practitioner) in the Medicare
program before the reassignment can take effect.
Generally, this application is completed by a supplier, signed
by the individual practitioner, and submitted by the supplier.

CMS Ex. 3 at 2 (emphasis added).

Nowhere does it state that the CMS-855R is used for enrollment in the Medicare
program. Indeed, as indicated in the quote above from the CMS-855R, the parties to the
reassignment must already be enrolled or concurrently filing enrollment applications in
order for a reassignment to take place. This is also CMS’s published policy. MPIM

§ 15.5.20(A).

The quoted material on the CMS-855R is consistent with the Act and the regulations. A
reassignment does not involve the granting of Medicare billing privileges, but rather is a
method of redirecting payment for services from the supplier who is providing services to
another provider or supplier (e.g., to an employer of a supplier if reassignment is a
condition of employment or to another supplier if there is a contractual arrangement
between the suppliers), the provider or supplier’s agent, a government agency, or a court-
ordered recipient. 42 C.F.R. §§ 424.70, 424.80. In regard to reassignments based on a
contractual relationship, 42 C.F.R. § 424.80 limits reassignment to occur between
enrolled providers and suppliers; however, this does not mean an entity contracted to
receive a reassignment from a supplier is automatically entitled to enroll as a supplier.
Wolverine State Inpatient Svcs., DAB No. 2509, at 6-7 (2013). Therefore, reassignment
has no effect on the enrollment of providers or suppliers, but enrollment as a provider or
supplier is usually the condition precedent to participate in a reassignment. See Mound
City Inpatient Srvcs., DAB CR2569, at 5 (2012) “Further, considering CMS denied
10

Petitioner’s CMS Form 855B because Petitioner did not meet the Medicare definition of
an operational supplier, there would be no basis to approve any Medicare enrollment
reassignments to Petitioner.”); Alexander C. Gatzimos, MD, JD, LLC, DAB CR4421, at
14 (2015) (“ Regardless of the form, it is essential for reassignment that the entity to
which Medicare claims are reassigned be enrolled in Medicare in order for the
reassignment to be effective.”’). It is significant that the regulations governing the
reassignment of Medicare benefits, which are located in 42 C.F.R. part 424, subpart F,
are not even included in the same subpart as the one that provides rules for establishing
and maintaining Medicare billing privileges. Compare 42 C.F.R. part 424, subpart F with
42 CFR. part 424, subpart P.

I have previously noted, in cases involving the effective dates for reassignments, CMS
conflated the enrollment of providers and suppliers with the reassignment of benefits.
Thomas Boyd, D.O., DAB CR3971, at 5 (2015); see also Lindsey Faucette, D.O., DAB
CR3992, at 8-9 (2015). It has done so again in this case.

In regard to CMS’s past history of revoking providers or suppliers under section
424.535(a)(4), it appears that CMS has revoked when there are false or misleading
statements on enrollment applications filed in instances where a provider or supplier was
either trying to enroll in the Medicare program or revalidate its enrollment in the
Medicare program. See Mark Koch, D.O., DAB No. 2610 at 4 (2014); Conchita Jackson,
M._D., DAB No. 2495, at 3 (2013); Leigh Gilburn, D.O., DAB CR1890, at 3-4 (2009).
The present case, however, involves an application for the reassignment of Medicare
benefits from an enrolled supplier to another enrolled supplier, and not an application to
establish or maintain enrollment. As a result, section 424.535(a)(4) does not reach
Petitioner’s conduct involving the submission of a CMS-855R in which one of the
signatures on the form was forged.

3. CMS did not have a legal basis to revoke Petitioner’s Medicare
enrollment and billing privileges based on a failure to comply with
enrollment requirements under 42 C.F.R. § 424.535(a)(1) because
Petitioner’s alleged improper reassignment of Medicare benefits from
a physician to Petitioner does not violate an enrollment requirement.

The initial and reconsidered determinations asserted that Petitioner was not in compliance
with Medicare enrollment requirements under 42 C.F.R. § 424.535(a)(1) because the
reassignment application and a CMS-855I submitted in support of the reassignment
application were not accurate or truthful, in violation of 42 C.F.R. § 424.510(d)(2)(i).
CMS Exs. 7,9. In this proceeding, CMS has provided a detailed argument to explain this
basis for revocation. I summarize its argument below, using some of the facts it alleges
related to the violation alleged with regard to 42 C.F.R. § 424.535(a)(4) to fully convey
CMS’s concerns over Petitioner’s actions.
11

In its brief, CMS asserts that despite the fact that Petitioner admits that Dr. Kirby was
never an employee or contractor of Petitioner, Petitioner still took steps to obtain
reimbursement from Medicare for the services that Dr. Kirby performed. CMS Br. at 9.
CMS further asserts that although Petitioner did not contact Dr. Kirby about the
reassignment, Petitioner submitted a CMS-855] that changed the address and contact
information for Dr. Kirby to that of Petitioner. CMS Br. at 9. While CMS does not
dispute that Petitioner worked through Mr. Grow and Phoenix Neurology to obtain Dr.
Kirby’s signatures on the reassignment form and CMS-855I, and that Petitioner did not
know Mr. Grow forged Dr. Kirby’s signature to the forms, CMS argues that Petitioner
was responsible for submitting the forms that led to Petitioner receiving improperly
reassigned payments for years. CMS Br. at 10. CMS is clear that Petitioner’s revocation
is not based on Petitioner knowingly submitting forms with Dr. Kirby’s forged
signatures, but rather, is based on the fact that Petitioner submitted the reassignment form
and the CMS-855I in order to obtain reassignment in a misleading way because Dr. Kirby
never worked for or was a contractor with Petitioner (i.e., Dr. Kirby was not eligible
under 42 C.F.R. § 424.80 to reassign his benefits to Petitioner). CMS Br. at 10.

The main thrust of CMS’s argument regarding Petitioner’s alleged failure to comply with
enrollment requirements is that “violating 42 C.F.R. § 424.80 [is] a separate bas[i]s for
revocation.” CMS Br. at 13. Asa result, CMS asserts that “[i]n order to be in
compliance with Medicare enrollment requirements, a supplier must at all times act in
accordance with applicable Medicare regulations. 42 C.F.R. § 424.516(a)(1).” CMS Br.
at 14. CMS supports this argument by pointing out that Petitioner certified, on the CMS-
855R reassignment form, that it would abide by all laws and regulations pertaining to the
reassignment of benefits. CMS Br. at 14; see also CMS Br. at 11. CMS concluded its
argument as follows:

Because [Petitioner] was actively receiving Medicare
payments under an illegal reassignment in violation of 42
CFR. [§] 424.80, [Petitioner] was clearly not in compliance
with all Medicare regulations at the time of the revocation.
Non-compliance is a reason for revocation listed in 42 C.F.R.
§ 424.535(a)(1), and it was one of the reasons cited in CMS’s
letter of revocation to [Petitioner.] CMS Exhibit 7 at 1.

CMS Br. at 14-15; see also CMS Reply at 7 n.2.

As already discussed above, submission of a reassignment application is not an act
directly related to the enrollment of a provider or supplier in the Medicare program.
Although it may be true that Petitioner was not entitled under the Act or regulations to
receive the reassignment of benefits from Dr. Kirby, a reassignment that violates the
regulations does not violate provider or supplier enrollment requirements, but rather the
requirements concerning reassignments. As noted earlier, the reassignment regulations
12

are not even contained in the same subpart as those dealing with the enrollment of
providers and suppliers in the Medicare program. Even if they were, it is not clear that
all provisions located in the enrollment subpart, i.e., 42 C.F.R. part 424, subpart P, are
enrollment requirements for purposes of revocation under 42 C.F.R. § 424.535(a)(1). As
can be seen in the quoted text below, the scope of section 424.535(a)(1) is significantly
narrower than CMS urges in the present case.

The revocation regulations specify certain “reasons for
revocation” in section 424.535(a). CMS stated, in the
preamble to the proposed rule adopting the revocation
provisions, that it intended to consider various factors in
applying the reasons, including balancing program and
beneficiary risk and beneficiary access to care. 71 Fed. Reg.
20,754, 20,761 (Apr. 21, 2006). CMS explained that the
revocation reasons were generally similar to reasons that
initial enrollment could be denied. Id. Under section
424.535(a)(1), CMS contemplated that a provider might face
revocation if it is determined “to be out of compliance with
the Medicare enrollment requirements outlined in subpart P
including the failure to report changes to enrollment
information timely or failure to adhere to corrective action
plans[.]” Id. The Medicare Program Integrity Manual
(MPIM) instructs contractors about when to use section
424.535(a)(1) as the reason for revocation, such as when a
provider no longer has a business location or has not paid
assessed user fees. MPIM, Ch. 15, § 15.27.2.A (eff. Jan. 28,
2014). Other appropriate situations for use of this provision
include, among others, lack of appropriate license, failure to
meet the regulatory requirement for the relevant specialty,
lack of valid social security numbers, failing to submit all
required documentation within 60 days of being notified to
submit an enrollment application, and otherwise not meeting
“general enrollment requirements.” Id.

On the other hand, while we do not decide here the precise
scope of section 424.535(a)(1), we have concerns about
CMS’s assertions that (1) every provision contained
anywhere in subpart P constitutes a revocable enrollment
requirement or (2) that the certification statement in
enrollment applications converts every Medicare regulation
and instruction into a revocable enrollment requirement.
CMS relied on these assertions to argue that failing to include
13

the correct NPI in Proteam’s claims in violation of section
424 .507(b)(1) (in subpart P) necessarily proved that Proteam
was noncompliant with an enrollment requirement. We do
not find support for the position taken by CMS.

Proteam Healthcare Inc., DAB No. 2658, at 8, 11 (2015). If all of the provisions in
subpart P are not necessarily requirements the contravention of which can warrant
revocation under 42 C.F.R. § 424.535(a)(1), then the reassignment regulations located in
subpart F certainly cannot be considered enrollment requirements for purposes of
revocation under 42 C.F.R. § 424.535(a)(1).

In the present case, CMS also attempts to use the certification statement that Petitioner’s
representative signed when completing the CMS-855R reassignment form to transform
reassignment requirements into enrollment requirements. CMS Br. at 14. As indicated in
the quote from the decision above, a certification statement cannot broadly make
Medicare requirements into enrollment requirements. In that case, the issue involved
compliance with Medicare billing requirements, but it is sufficiently analogous to the
present case. As stated in that decision:

We are also not persuaded that the duty undertaken by a
provider in certifying that it will comply with Medicare
requirements amounts to acknowledging that any
noncompliance with any requirement in the submission of a
claim may result in revocation as CMS contends here. The
certification does clearly require the applicant to agree to
abide by “the Medicare laws, regulations, and program
instructions” applicable to its provider type. CMS Ex. 20, at
3. The certification also calls for an acknowledgment that
“payment of a claim by Medicare is conditioned” on
compliance. Id. The certification statement does not,
however, inform the applicant that submission of a claim
inconsistent with any law, regulation or instruction, without
more, may result in revocation of billing privileges as
opposed to nonpayment of the claim.

Proteam, DAB No. 2658, at 12. Based on the analysis in the Proteam decision, I
conclude that while the certification statement signed by Petitioner’s representative
placed Petitioner on notice of the reassignment regulations, it did not turn the
reassignment regulations into enrollment requirements for purposes of section
424.535(a)(1).

Although not raised by either party, it is significant that the reassignment regulations
provide for the revocation of the right to receive assigned benefits if a provider or
supplier “[e]xecutes or continues in effect a reassignment or power of attorney or any
other arrangement that seeks to obtain payment contrary to the provisions of § 424.80.”
14

42 CFR. § 424.82(c)(3). The Secretary has provided a right to a hearing to contest the
revocation of the right to receive assigned benefits. 42 C.F.R. § 424.83-.84. Further, the
reassignment regulations also provide for the termination of a provider agreement for
violating the reassignment regulations. 42 C.F.R. § 424.74(a). Given the comprehensive
nature of the reassignment regulations, I must conclude that had the Secretary meant for
violations of the reassignment regulations to be considered violations of provider and
supplier enrollment requirements, the reassignment regulations would have made some
indication of it.

V. Conclusion

I grant Petitioner’s motion for summary judgment, deny CMS’s motion for summary
judgment, and reverse CMS’s determination to revoke Petitioner’s Medicare enrollment
and billing privileges.

/s/
Scott Anderson
Administrative Law Judge
